Case 6:19-cv-01073-RRS-PJH Document13 Filed 08/07/20 Page 1 of 2 PagelID #: 532

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
SABRINA DARBY CIVIL ACTION NO. 6:19-cv-01073
VERSUS JUDGE SUMMERHAYS
U.S. COMMISSIONER, MAGISTRATE JUDGE HANNA
SOCIAL SECURITY
ADMINISTRATION
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate
Judge’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the
Commissioner’s decision is REVERSED and REMANDED to the Commissioner
pursuant to the fourth sentence of 42 U.S.C. § 405(g).' More particularly, the
Commissioner is instructed to reevaluate the claimant’s residual functional capacity,

to make a specific finding with regard to whether the claimant can sustain

 

I A fourth sentence remand constitutes a final judgment that triggers the filing period for an

EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552,
553 (5 Cir. 1993).
Case 6:19-cv-01073-RRS-PJH Document13 Filed 08/07/20 Page 2 of 2 PagelID #: 533

employment, and to make a specific finding with regard to whether the claimant’s
obesity, when analyzed in combination with her other impairments, is disabling. The
claimant should be permitted to update the medical evidence and to testify at another

hearing.

Signed at Lafayette, Louisiana, this Pini day of \, A ySl , 2020.

   
    
 

 

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT
